DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Status of Claims
This action is responsive to Applicant’s response filed 10/25/2022.
Claims 1-20 are pending and have been examined. 
Claims 1 and 11 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (U.S. PG Pub. No. 20180350024; hereinafter "Kaufman") in view of High et al. (U.S. PG Pub. No. 20180253691; hereinafter "High")
As per claim 1, Kaufman teaches:
A method for delivering an item, comprising:
Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system. (Kaufman: abstract)
receiving a pick-up request from a user;
Kaufman teaches that the system may receive a ride request from a user. (Kaufman: paragraph [0033, 34, 42-43])
associating, via a Mobility- as- a- Service ("MaaS") system, the item with a user;
 Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system, wherein a delivery object may be associated with a driver by the driver scanning the object with a mobile device. (Kaufman: paragraphs [0039, 47])
determining, by the MaaS system, a destination of the user;
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person. (Kaufman: paragraphs [0023, 33-36, 41-43])
determining, by the MaaS system, a delivery route for the item based at least on the destination;
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43])
initiating, using a MaaS vehicle, delivery of the item based on the determined delivery route;
 Kaufman teaches that the MaaS may initiate delivery of the item with the selected courier along the determined route. (Kaufman: paragraph [0038])  
tracking movements of the user;
 Kaufman teaches that the system may track the movements of the user. (Kaufman: paragraphs [0023, 33-36, 41-43])
receiving, by the MaaS system, user movement data based on at least the tracked movements of the user;
 Kaufman teaches that the system may track the movements of the user. (Kaufman: paragraphs [0023, 33-36, 41-43])
With respect to the following limitation:
 identifying whether the destination of the user has changed prior to the user arriving at a new destination;
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) Kaufman, however, does not appear to teach the detection of a new destination of a user prior to the user's arrival at a new destination, and the rerouting of the package to the new destination based on such.
 High, however, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) High teaches combining the above elements with the teachings of Kaufman for the benefit of providing useful systems and methods for delivery product to a user at a location other than their home location and for allowing a customer to fulfill their desire not to have to bring the shipment with them while traveling and allowing the shipment to meet them at or near their future destination, and finally, for permitting real-time response to changes in the customer's needs, destination, and location. (High: paragraph [0015, 41]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of High with the teachings of Kaufman to achieve the aforementioned benefits.
Kaufman in view of High further teaches:
 and if the destination of the user has changed, rerouting the item based on a revised delivery route to the new destination.
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) The motivation to combine High persists.
As per claim 3, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein associating the item with the user comprises: checking in the item using a computing device.
Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system, wherein a delivery object may be associated with a driver by the driver scanning the object with a mobile device. (Kaufman: paragraphs [0039, 47]) 
As per claim 4, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein determining the destination of the user is based at least on user input.
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person. (Kaufman: paragraphs [0033-36, 41-43])
As per claim 5, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein at least one of the determined delivery route and the revised delivery route comprises one or more sub-routes.
 Kaufman further teaches that the delivery may be performed by a land based vehicle and may comprise one or more sub-routes (picking up the baggage at a location prior to dropping it off). (Kaufman: paragraph [0023, 25, 33-36, 41-43])
As per claim 6, Kaufman in view of High teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the one or more sub-routes include at least one of a ground travel route, an air travel route and a water travel route.
 Kaufman further teaches that the delivery may be performed by a land based vehicle and may comprise one or more sub-routes (picking up the baggage at a location prior to dropping it off). (Kaufman: paragraph [0023, 25, 33-36, 41-43])
As per claim 7, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein at least one of the determined delivery route and the revised delivery route for the item is further based on a desired delivery period.
 Kaufman further teaches that the original route may be determined based on a user's desired delivery time. (Kaufman: paragraphs [0033-36])
As per claim 8, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the tracked movements of the user are based on a navigation system integrated within a device associated with the user.
Kaufman teaches that the system may track the movements of the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further teaches determining a user’s location using a GPS system in a user device. (Kaufman: paragraph [0042]) 
As per claim 9, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the tracked movements of the user are based on at least one of user input and a database entry.
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person. (Kaufman: paragraphs [0033-36, 41-43]) Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) The motivation to combine High persists.
As per claim 10, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising, if the destination has not changed, delivering the item to the destination.
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 36, 41, 43, 47], Fig. 2) The motivation to combine High persists. In teaching that the system may include receiving a notification of a change, High teaches that the system may not change the destination at all and therefore proceed with delivery to the original location.
Claims 2 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of High further in view of Koch et al. (U.S. PG Pub. No. 20170147976; hereinafter "Koch"). 
As per claim 2, Kaufman in view of High teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
when the destination of the user changes a plurality of times, updating the destination of the user based on the user movement data for each of the plurality of times;
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination which may comprise a new future location of the user. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) The motivation to combine High persists.  Furthermore, it would have been obvious to one of ordinary skill in the art to duplicate these steps in instances where a user's destination changes again since merely repeating the updating of the rendezvous location upon a further change of a user destination does not affect the normal functioning of the claimed elements taught by Kaufman in view of High. Kaufman, in view of High, however, does not appear to explicitly teach that this new future location of the user is determined using the current location of the user to predict the user's future location.
Koch, however, teaches the dynamic determination of a delivery location by dynamically monitoring the location of a user device in order to predict a future location of the recipient for delivery of an item. (Koch: paragraphs [0030-34, 41, 62-63, 84]) It can be seen that each element is taught by either Kaufman in view of High, or by Koch. Predicting the future meetup location of the recipient based on the received movement data does not affect the normal functioning of the elements of the claim which are taught by Kaufman in view of High. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Koch with the teachings of Kaufman in view of High, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
determining the revised delivery route for the item for each of the plurality of times;
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) The motivation to combine High persists. Furthermore, it would have been obvious to one of ordinary skill in the art to duplicate these steps in instances where a user's destination changes again since merely repeating the updating of the rendezvous location upon a further change of a user destination does not affect the normal functioning of the claimed elements taught by Kaufman in view of High. Koch, as outlined above, teaches the dynamic determination of a delivery location by dynamically monitoring the location of a user device in order to predict a future location of the recipient for delivery of an item. (Koch: paragraphs [0030-34, 41, 62-63, 84]) The motivation to combine Koch persists.
and rerouting the item based on the revised delivery route for each of the plurality of times.
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) The motivation to combine High persists. Furthermore, it would have been obvious to one of ordinary skill in the art to duplicate these steps in instances where a user's destination changes again since merely repeating the updating of the rendezvous location upon a further change of a user destination does not affect the normal functioning of the claimed elements taught by Kaufman in view of High. Koch, as outlined above, teaches the dynamic determination of a delivery location by dynamically monitoring the location of a user device in order to predict a future location of the recipient for delivery of an item. (Koch: paragraphs [0030-34, 41, 62-63, 84]) The motivation to combine Koch persists.
As per claim 11, Kaufman teaches:
A Mobility- as -a- Service ("Maas") system for delivering an item, comprising:
Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system. (Kaufman: abstract)
an application, capable of receiving a pickup request from a user;
Kaufman teaches that the system may receive a ride request from a user. (Kaufman: paragraph [0033, 34, 42-43]) See paragraphs [0028, 30, 33] indicating the use of MaaS applications to perform the functions of the system.
a user tracking device, configured to track movements of a user;
Kaufman further teaches that the driver device may comprise a GPS device which is configured to track movements of a user. (Kaufman: paragraphs [0054, 67])
one or more processors;
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
and a memory communicably coupled to the one or more processors and storing:
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
an item association module including instructions that when executed by the one or more processors cause the one or more processors to associate the item with the user;
 Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6) Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system, wherein a delivery object may be associated with a driver by the driver scanning the object with a mobile device. (Kaufman: paragraphs [0039, 47])
a user destination module including instructions that when executed by the one or more processors cause the one or more processors to determine a destination of the user:
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person. (Kaufman: paragraphs [0023, 33-36, 41-43])
and an item delivery module including instructions that when executed by the one or more processors cause the one or more processors to:
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
determine a delivery route for the item based at least on the destination;
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43])
and initiate delivery of the item based on the determined delivery route;
 Kaufman teaches that the MaaS may initiate delivery of the item with the selected courier along the determined route. (Kaufman: paragraph [0038])  
wherein the user destination module further includes instructions that when executed by the one or more processors cause the one or more processors to:
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
receive user movement data based on at least the tracked movements of the user;
 Kaufman teaches that the system may track the movements of the user. (Kaufman: paragraphs [0023, 33-36, 41-43])
With respect to the following limitation:
 identify whether the destination of the user has changed while the user is en route to a new destination;
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) Kaufman, however, does not appear to teach the detection of a new destination of a user prior to the user's arrival at a new destination, and the rerouting of the package to the new destination based on such.
 High, however, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43-47], Fig. 2) In teaching that the updated destination occurs while the user and delivery agent are within a predetermined distance from one another during a first delivery location phase, but have not transferred the package, High teaches that the identification of the new destination may occur while the user is en route to the first location. High teaches combining the above elements with the teachings of Kaufman for the benefit of providing useful systems and methods for delivery product to a user at a location other than their home location and for allowing a customer to fulfill their desire not to have to bring the shipment with them while traveling and allowing the shipment to meet them at or near their future destination, and finally, for permitting real-time response to changes in the customer's needs, destination, and location. (High: paragraph [0015, 41]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of High with the teachings of Kaufman to achieve the aforementioned benefits.
With respect to the following limitation:
 and if the destination of the user has changed, update the destination of the user based on the user movement data;
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) The motivation to combine High persists. Kaufman, however, does not appear to explicitly teach that the new destination of the user is determined based on user movement data.
Koch, however, teaches the dynamic determination of a delivery location by dynamically monitoring the location of a user device in order to predict a future location of the recipient for delivery of an item. (Koch: paragraphs [0030-34, 41, 62-63, 84]) It can be seen that each element is taught by either Kaufman in view of High, or by Koch. Predicting the future meetup location of the recipient based on the received movement data does not affect the normal functioning of the elements of the claim which are taught by Kaufman in view of High. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Koch with the teachings of Kaufman in view of High, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
and wherein the item delivery module further includes instructions that when executed by the one or more processors cause the one or more processors to if the destination of the user has changed, determine a revised delivery route for the item based on the updated destination;
 Kaufman further teaches that the system may determine a destination for delivery of the luggage which may comprise a determined future location to meet the user which may be based on the current location of the user or an agreed upon meetup point for the user and the delivery person, and the delivery person may be routed to deliver the baggage to the user. (Kaufman: paragraphs [0023, 33-36, 41-43]) Kaufman further contemplates updating the destination location for delivery of the item. (Kaufman: paragraph [0044]) High, as outlined above, teaches that a user may select a rendezvous location for delivery of an item from a delivery agent to a user, and, thereafter, may receive an indication from the user that the user's desired rendezvous location has changed (a detection that the destination of a user has changed prior to the user's arrival), and, in response to the indication that the user's desired rendezvous location has changed, may reroute the item to the new destination. (High: paragraphs [0015-17, 22, 32-34, 41, 43, 47], Fig. 2) The motivation to combine High persists.
As per claims 12-20, Kaufman in view of High further in view of Koch teaches the limitations of these claims which are substantially identical to those of claims 2-10, and claims 12-20 are rejected for the same reasons as claims 2-10, as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628